Citation Nr: 0531383	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which increased the 
evaluation for service-connected PTSD from 30 percent to 50 
percent, effective September 1, 2002.  The veteran appeals 
for a higher rating.  In his substantive appeal submitted in 
February 2004, the veteran indicated his desire to present 
testimony before the Board at a videoconference hearing.  
However, by a written statement dated in April 2004, he 
withdrew his request for such a hearing.

The Board notes that the claims file contains a statement 
submitted by the veteran in March 2005 which is in Spanish.  
The statement appears to raise new contentions, and does not 
appear to be evidence pertinent to the current appeal.  
Regardless, the Board finds that the statement has been 
submitted outside of the 90 day period for submission of 
additional evidence following notification of the 
certification of the appeal, and thus the statement is hereby 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 20.1304(a) (2005).  


FINDING OF FACT

The veteran's PTSD produces no more than some occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in July 
2002 that informed him of the type of information and 
evidence necessary to substantiate his claim.  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from July 2002 notified the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from July 2002 contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of an SOC dated in January 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently rated 50 percent disabling.

PTSD is rated 50 percent when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  PTSD is rated 100 percent 
when it produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).

Background.  In a rating decision dated in June 1975 the RO 
held that the veteran was permanently and totally disabled as 
the result of schizophrenia; the veteran was awarded non-
service-connected pension benefits effective from March 1975.  

In December 1984 and again in July 1988, the Board denied the 
veteran's appeals for service connection for a psychiatric 
disorder.  However, in a decision in March 1996, the Board 
noted that the veteran had had several psychiatric diagnoses 
since his discharge from service with a diagnosis of PTSD 
initially made in January 1990.  The Board found that 
although a board of 3 VA psychiatrists did not enter a 
diagnosis of PTSD when the veteran was examined in September 
1992, other examiners did or found symptoms of PTSD 
manifested in addition to schizophrenia.  The Board concluded 
that service connection for PTSD was warranted.  

By a rating decision dated in March 1997, the RO awarded the 
veteran a 10 percent rating for PTSD effective from October 
1989.  The veteran appealed the rating assigned by the RO for 
his PTSD.  By a decision dated in November 2001, the Board 
held that the criteria for an evaluation of 30 percent, but 
no more, for PTSD had been met.

In a statement dated in June 2002, the veteran requested an 
increase in the disability rating for his PTSD, noting that 
he had been admitted to a VA medical facility on May 29, 
2002.

VA medical records show that the veteran was admitted to a 
domiciliary on May 29, 2002, to attend the PTSD residential 
rehabilitation program.  Prior to this he had been attending 
aftercare programs for PTSD as well as receiving psychiatric 
follow-up following completion of an inpatient trauma PTSD 
treatment program in 2000.  On admission he was in no acute 
distress and was alert and oriented with no suicidal ideation 
evident.  He attended the assigned groups and activities of 
the program.  VA medical records note that he reported 
psychiatric symptoms which included flashbacks, nightmares, 
depression, insomnia, exaggerated startle response, 
hypervigilance, anger, and isolation.  He had no suicidal or 
homicidal ideation, and had no delusions or hallucinations.  
It was indicated that he responded well to treatment, and his 
symptoms were improved.  He was given a GAF (Global 
Assessment of Functioning) score of 37 for the last two weeks 
of his stay.  He graduated on August 28, 2002, and was 
discharged the following day.  He was stable and competent at 
the time of discharge.  Following discharge he planned to 
continue outpatient medical care, psychiatric follow-up, and 
aftercare programs.  

In August 2002, the veteran was given a VA PTSD examination.  
He reported that he had recently been hospitalized for 
psychiatric symptoms.  He said that he was currently living 
with his second wife, and had three adult children from his 
first marriage.  He indicated that his first wife left him 
because of his alcoholism, and he was having problems with 
his current wife.  He stated that his condition was worse and 
his medication did not help.  On objective examination, he 
was clean and adequately dressed and groomed.  He was alert 
and oriented times three.  His mood was anxious and his 
affect was constricted.  His attention, concentration, and 
memory were fair.  He avoided eye contact.  His speech was 
clear and coherent, and he was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair, 
and he exhibited good impulse control.  The examiner 
indicated that the veteran conformed to the DSM-IV criteria 
for PTSD.  The examiner's diagnoses were PTSD and dependent 
personality traits.  He was assigned a GAF score of 50.    

In December 2003, the veteran was again given a VA PTSD 
examination.  Subjectively, he indicated that his PTSD had 
become worse.  He said he was irritable and had aggressive 
behavior, and experienced crying spells and isolation.  He 
further complained of anxiety, anger, and depression, as well 
as memory problems.  He said he watched television and his 
weight had remained stable.  He said his medications were 
helping.  He reported that he had been unemployed since 1979, 
and had last worked as a janitor.  He currently lived with 
his second wife.  On mental status examination, he was clean, 
adequately dressed and groomed, and alert and oriented times 
three.  His mood was anxious and his affect was constricted.  
His attention, concentration, and memory were good.  His 
speech was clear and coherent, and he was not hallucinating.  
There was no suicidal or homicidal ideation.  He had fair 
insight and judgment, and exhibited good impulse control.  
The examiner's diagnoses were PTSD and dependent personality 
traits, and a GAF of 50 was assigned once again.  The 
examiner noted that the veteran presented anxiety and 
depressive symptoms, and had more or less the same 
symptomatology as he did on his previous examination.

In April 2004, the veteran was given a private psychiatric 
examination by Dr. Fabio H. Lugo.  It was indicated that he 
lived with his second wife and had three adult children.  His 
chief complaint was nervousness.  He stated that he also 
suffered from anger, nightmares, depression, isolation, 
feelings of guilt, and flashbacks.  He further indicated 
difficulty focusing and concentrating, and sometimes felt 
hopeless and suicidal.  He said he no longer worked due to 
difficulties with uncontrolled anger and violent behavior.  
He stated that he felt uncomfortable around people and 
preferred to stay isolated.  He had no close friends and felt 
detached from others.  He said he avoided war stimuli.  On 
mental status examination, he appeared anxious at first but 
later became cooperative and less anxious.  He had a nervous 
mood and a labile effect.  His speech was adequate.  He 
denied auditory hallucinations but reported flashbacks of a 
friend dying in his arms during the war.  His thought form 
was goal-oriented and he had thought content which was 
related to military service.  He reported suicidal ideation 
(without current plan) and denied homicidal ideation.  He was 
alert and oriented times three.  Memory was intact, but 
attention and concentration were impaired due to severe 
anxiety.  Abstract thinking was adequate and general 
knowledge was average.  Impulse control and judgment were 
impaired.  He had insight into his need for help.  Dr. Lugo 
concluded that the veteran had chronic PTSD and major 
depression with psychosis.  He indicated that the veteran's 
level of anger, irritability, frustration, anxiety, 
depression, helplessness, and hopelessness was significant.  
He had marked impairment with occupational and social 
functioning.  He gave the veteran a current GAF score of 42, 
and gave him a GAF score of 43 over the previous year.  

In a letter dated in February 2005, a VA readjustment 
counseling specialist stated that the veteran was continuing 
in individual, marital, and group counseling for readjustment 
difficulties.  His attendance was regular, his motivation was 
high, and his cooperation was ongoing.  He had completed two 
intensive PTSD programs in the previous years, and had 
received confirmation of PTSD diagnosis at each of these 
programs.

Analysis.  With regard to the veteran's occupational status, 
the evidence shows that he has not worked since the 1970s.  
Medical evidence of record reflects that he has not worked 
because of psychiatric symptoms.  It is noted that the 
veteran has psychiatric diagnoses other than PTSD, and 
disability from non-service-connected conditions is not to be 
considered when rating a service-connected disorder.  38 
C.F.R. § 4.14.  Moreover, the medical evidence of record does 
not suggest the presence of PTSD until many years after the 
veteran stopped working, and thus it does not appear that 
PTSD caused the veteran's unemployment which began in the 
1970s.  Socially, the veteran has been married twice and has 
three children.  He has indicated that he is uncomfortable 
around people and prefers to isolate himself.  He is 
currently living with his second wife.  He has recently 
indicated that he has no close friends and feels detached 
from others.

PTSD symptoms reported by the veteran include nightmares, 
flashbacks, depression, anxiety, insomnia, feelings of guilt, 
isolation, avoidance of war stimuli, and irritability.  At 
his most recent VA examination, he was alert and oriented.  
His mood was anxious and his affect was constricted.  He had 
good attention, concentration, and memory.  His speech was 
clear and coherent.  There was no indication of delusions or 
hallucinations, and there was no suicidal or homicidal 
ideation.  He had fair insight and judgment, and exhibited 
good impulse control.  The examiner indicated that these 
symptoms were similar to those described in previous 
examinations.  At the private examination given in 2004, the 
examiner stated that the veteran had marked impairment of 
functioning.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  During the time period relevant to the appeal, 
there have been various GAF scores, but all but one of these 
scores have been between 41 and 50.  Under DSM-IV, a GAF 
score of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

Upon consideration of all of the evidence, the Board finds 
that the weight of the evidence establishes that the 
veteran's PTSD is more productive of a level of occupational 
and social impairment which causes reduced reliability and 
productivity due to various symptoms as listed in the 50 
percent rating criteria for Diagnostic Code 9411, rather than 
a level of occupational and social impairment which causes 
deficiencies in most areas due to various symptoms as listed 
in the 70 percent rating criteria for Diagnostic Code 9411.  
While GAF scores which have been assigned are suggestive of 
serious symptoms, the examinations themselves have reported 
objective symptoms which appear to be more moderate in 
nature.  The medical evidence indicates that the veteran 
exhibits few, if any, of the symptoms listed as typical of a 
70 percent impairment under Diagnostic Code 9411.  The Board 
finds that impairment from PTSD more nearly approximates the 
criteria for a 50 percent rating rather than the criteria for 
a 70 percent rating, and thus the lower rating of 50 percent 
is appropriate.  38 C.F.R. § 4.7.             

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 50 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating higher than 50 percent for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


